                 Case 18-12635-LSS             Doc 62       Filed 11/19/18        Page 1 of 3




Joel H. Levitin
Richard A. Stieglitz Jr.
Loan B. Goodman
CAHI~,~, v~~BCN ~ ~EIIvT~EL ~,~,r
80 Pine Street
New York, NY i OOUS
Telephone: (212)701-3000

AttorneysfoN Bank ofAsnerica, N.A., as
Prepetition Term Loan Agent


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                                 ) Chapter 11

DAVID'S BRIDAL,INC., et al.,                                           ) Case No. 18-12635(LSS)

                                            Debtors.                   ) Joint Administration Requested


         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

                 PLEASE TAKE NOTICE that, pursuant to Bankruptcy Code § 1109(b) and

Bankruptcy Rules 2002, 9007, and 9010, Cahill Gordon & Reindel LLP ("Cahill"), on behalf of

Bank of America, N.A.("Bank of America"), as administrative agent and collateral agent under

the Prepetition Term Loan Agreement, with certain of the above-captioned debtors and debtors-

in-possession (collectively, the "Debtors"),1 hereby appears in these Chapter 11 cases.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code §

1109(b), all pleadings, documents, and notices (including, without limitation, not only those

pleadings, documents, and notices referred to in Bankruptcy Rule 2002, but also any orders,



         Upon information and belief, the Debtors in these Chapter 11 cases, along with the last four digits of each
         Debtor's federal tax identification number, include: David's Bridal, Inc. (4563), DB Investors, Inc.(8503),
         DB Holdco, Inc. (4567), and DB Midco, Inc. (3096). The location of David's Bridal, Inc.'s corporate
         headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.
               Case 18-12635-LSS         Doc 62    Filed 11/19/18     Page 2 of 3




applications, motions, petitions, requests, complaints, answers, replies, schedules of assets or

liabilities, statements of financial affairs, operating repor~s, p1anU of reorganization, disclosure

statements, or demands, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, hand delivery, telephone, facsimile, e-mail, or otherwise) filed,

given, or to be given in the Debtors' cases should be given and served upon Cahill at Eighty Pine

Street, New York, New York 10005 (Attn: Joel H. Levitin, Esq., Richard A. Stieglitz Jr., Esq.,

and   Loren    D. Goodman, Esq.,          at jlevitin@cahill.com, rstieglitz@cahill.com,        and

lgoodman@cahill.com) on behalf of Bank of America.

               PLEASE TAKE FURTHER NOTICE that neither this notice, any subsequent

appearance (by pleading or otherwise}, nor any participation in or in connection with the

Debtors' Chapter 11 cases is intended to be, or shall be construed as (a) a waiver of Bank of

America's right to assert that 28 U.S.C. § 157(b) is unconstitutional;(b) consent or submission

by Bank of America, or waiver of Bank of America's right to object to, the jurisdiction of the

Bankruptcy Court for any purpose;(c) a waiver of Bank of America's right to have final orders

in non-core matters entered only after de novo review by a District Court; (d) a waiver of any

right of Bank of America to trial by jury; (e) a waiver of Bank of America's right to have the

reference withdrawn by a District Court for any matter involving Bank of America or to assert

that the reference has already been withdrawn; or (~ Bank of America's right to have any

unliquidated portions of any claim determined by an applicable state court, all of which rights are

expressly reserved.

               PLEASE TAKE FURTHER NOTICE that this notice is without prejudice to any

other rights, claims, actions, defenses, setoffs, or recoupments under agreements, in law, in

equity, or otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments
              Case 18-12635-LSS       Doc 62       Filed 11/19/18   Page 3 of 3




against any of the Debtors or any other entity either in these cases or in any other action are

expressly reserved.

Dated: November 19, 2018                       Respectfully submitted,


                                               CAHILL GORDON & REINDEL LLP



                                               /s/ Richard A. Stieglitz Jr.
                                               Joel H. Levitin
                                               Richard A. Stieglitz Jr.
                                               Loren D. Goodman
                                               Eighty Pine Street
                                               New York, New York 10005
                                               Telephone:(212) 701-3000
                                               Facsimile:(212)269-5420
                                               jlevitin@cahill.com
                                               rstieglitz@cahil1.com
                                               lgoodman@cahill.com

                                               AttorneysfoN Bank ofAmerica, N.A.




                                               3
